Scarsdale Equities llc

Member Finra, sipc

30 rockefeller plaza

Suite 4250

New york, ny 10112

Tel +1 212 433-1375      fax +1 212 969-9013







October 31, 2007




PRIVATE AND CONFIDENTIAL




Famous Uncle Al’s Hot Dogs & Grille, Inc.
100 Mill Plain Road
Danbury, CT 06811
Attention: Paul Esposito




Re:

Consulting Agreement

Dear Mr. Esposito:




This letter agreement (this “Agreement”) confirms our understanding that Famous
Uncle Al’s Hot Dogs & Grille, Inc. and its subsidiaries (the “Company”) has
engaged Scarsdale Equities LLC (“Consultant”) to act as its consultant and
financial advisor.  The parties hereto agree that the services to be provided
hereunder by Consultant will be rendered primarily by N. Scott Fine.

1.

Retention

The Company hereby retains Consultant as the Company’s consultant and financial
advisor for the term of this Agreement.  Subject to the terms and conditions of
this Agreement, Consultant accepts this retention.  Consultant agrees that in
its capacity hereunder, it will use its commercially reasonable best efforts,
consistent with its business judgment, to provide the services to the Company
set forth herein.

2.

Services

The services to be performed by Consultant shall include:

(a)

Familiarizing itself to the extent it deems appropriate with the business,
operations, financial condition and prospects of the Company;

(b)

Advising the Company with respect to its business plan and strategy;

(c)

Advising the Company as to appropriate structure, terms and conditions to be
included in any debt or equity securities offerings or other financing
transactions as well as merger and acquisition services as appropriate from time
to time;

(d)

Identifying potential strategic partners; and














(e)

Reviewing the Company’s presentation and marketing materials and other materials
used to present the Company to the investment community.

3.

Fee Structure

(a)

Fee.  As compensation for entering into this Agreement, the Company will issue
to Consultant or its designees Common Stock purchase warrants exercisable to
purchase two million (2,000,000) shares of common stock of the Company.  The
warrants will be exercisable immediately at an exercise price of $.40 per share.
 The warrants will be exercisable for seven years from the date of issuance and
will contain cashless exercise provisions.  The holder of the warrants will be
granted piggyback registration rights.

(b)

Expenses.  The Company shall reimburse Consultant for all normal business
expenses (including fees and expenses of its counsel and any other independent
experts retained by Consultant) reasonably incurred by it in connection with the
services provided under this Agreement.  Such reimbursement will be payable
promptly upon submission by Consultant of statements to the Company.  

4.

Term

The term of this Agreement shall, except as otherwise mutually agreed, be for a
period of two years from the date this Agreement is executed.

5.

Information  

The Company will furnish to Consultant on a timely basis, and in a satisfactory
format and detail, such data and information as Consultant may reasonably
request.  The Company represents and warrants that such data and information is
or will be accurate and complete in all material respects.  The Company
acknowledges that Consultant is relying, without independent verification, on
the accuracy and completeness of all information furnished to Consultant as well
as information available from public sources and other sources deemed reliable
by Consultant.  

6.

Confidentiality  

Consultant agrees to keep non-public information about the Company confidential
so long as it remains non-public, unless disclosure is required by law or
requested by any governmental or regulatory agency or body (and if so required
shall promptly notify the Company), and will not make any use thereof, except in
connection with its services hereunder.

The Company agrees that all advice given by Consultant in connection with its
engagement hereunder is for the benefit and use of the Company in considering
the matter or transaction to which such advice relates, and the Company agrees
that no such advice shall be used for any other purpose or be disclosed,
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor shall any public references to Consultant be made without
Consultant’s prior written consent, which consent shall not be unreasonably
withheld.





- 2 -

 













7.

Indemnification

The Company agrees to indemnify and hold harmless Consultant and its affiliates,
(and their respective control persons, directors, officers, agents and
sub-agents), (individually, an “Indemnified Party” and collectively, the
“Indemnified Parties”), from and against all losses, claims, damages, expenses
or liabilities resulting from, relating to, or arising out of action taken or
omitted to be taken by the Company in connection with the engagement of
Consultant hereunder.  In addition, with respect to claims for indemnification
hereunder, the Company agrees to reimburse each Indemnified Party for all
reasonable out-of-pocket and direct expenses (including reasonable fees and
expenses of counsel) as they are incurred by such Indemnified Party in
connection with investigating, preparing or defending any such action or claim,
whether or not in connection with litigation in which any Indemnified Party is
named a party.

Notwithstanding the foregoing, the Company shall not be liable to an Indemnified
Party in respect to any loss, claim, damage, liability or expense to the extent
the same is determined, in a final judgment by a court of competent
jurisdiction, to have resulted primarily and directly from the gross material
negligence or willful misconduct of such Indemnified Party.

In the event of the assertion against Consultant of any claim or the
commencement of any action or proceeding, the Company shall be entitled to
participate in such action or proceeding, and in the investigation of such
claim, and after written notice to Consultant, to assume the investigation or
defense of such claim, action or proceeding with counsel of the Company’s choice
at the Company’s expense; provided however, that such counsel shall be
reasonably satisfactory to Consultant.  Notwithstanding the Company’s election
to assume the defense or investigation of such claim, action or proceeding,
Consultant shall have the right to employ separate counsel (and local counsel,
if necessary) and to participate in the defense or investigation of such claim,
action or proceeding, and the Company shall advance and bear the expense
(including reasonable fees and disbursements) of such separate counsel.  In the
event that the Company shall have assumed the defense or investigation of any
claim, action or proceeding, the Company may not settle any such claim, action
or proceeding without the written consent of any Indemnified Party named as
defendant therein.

If for any reason the foregoing indemnification is unavailable to Consultant or
is insufficient to hold it harmless as contemplated herein then the Company
shall contribute to the amount paid or payable by the Indemnified Party as
result of such loss, claim, liability or expense in such proportion as it
appropriate to reflect not only the relative benefits received by the Company
and its affiliates, on the one hand, and the Indemnified Party, on the other
hand, but also the relative fault of the Company and its affiliates and
Consultant, as the case may be, as well as any other relevant equitable
considerations.

8.

Governing Law

This Agreement will be deemed made in New York and will be exclusively governed
by the laws of the State of New York without regard to the conflict of law
principles contained therein. Any dispute arising hereunder, if not settled by
mutual agreement, shall be settled by arbitration. The arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
by a single arbitrator appointed in accordance with such rules. Arbitration
shall take place in New York, New York.  The Company irrevocably submits to the
jurisdiction of any court of the State of New York, for the purpose of any suit,
action or other





- 3 -

 













proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby, which is brought by or against the Company.
 Each of the Company and Consultant hereby knowingly, voluntarily and
irrevocably waive any right it may have to a trial by jury in respect of any
claim based upon, arising out of or in connection with this Agreement and the
transactions contemplated hereby.

9.

Independent Contractor.  

The Company acknowledges and agrees that (a) Consultant will act as an
independent contractor and is being retained solely to assist the Company in
corporate finance matters; and (b) Consultant is not and will not be construed
as a fiduciary of the Company or any affiliate thereof and will have no duties
or liabilities to the equity holders or creditors of the Company, affiliates of
the Company or any other Person by virtue of this Agreement and the retention of
Consultant hereunder, all of which duties and liabilities are hereby expressly
waived. Neither equity holders nor creditors of the Company are intended
beneficiaries hereunder.  The Company confirms that it will rely on its own
counsel, accountants and other similar expert advisors for legal, accounting,
tax and other similar advice.

10.

Survival

The fee, expense reimbursement and indemnification obligations of the parties
contained herein shall survive the termination of this Agreement for any reason.

11.

Notice

Notice given pursuant to any of the provisions of this Agreement shall be in
writing and shall be mailed or delivered to (a) Famous Uncle Al’s Hot Dogs &
Grille Inc., 100 Mill Plain Road, Danbury, CT 06811, Attention: Paul Esposito;
and (b) N. Scott Fine, c/o Scarsdale Equities LLC, 30 Rockefeller Plaza, New
York, New York 10112.

12.

Sole and Entire Agreement; Binding Effect

This Agreement is the sole and entire agreement between the parties pertaining
to its subject matter and supersedes all prior agreements, representations and
understandings of the parties.  No modification of this Agreement shall be
binding unless agreed to in writing by the Company and Consultant.  This
Agreement shall be binding on and shall inure to the benefit of the successors
and assigns of the parties hereto provided that neither this Agreement nor any
of the rights, undertakings or obligations hereunder may be assigned by either
party without the prior written consent of the other party.








- 4 -

 













Kindly indicate your assent to the terms and conditions of our understanding by
signing this Agreement, whereupon this Agreement shall constitute a binding
contract between the Company and Consultant.  Please return one copy of this
Agreement (the other copy of which is for your files) to Consultant.




Very truly yours,




SCARSDALE EQUITIES LLC




By /s/   N. Scott Fine

N. Scott Fine




The foregoing has been read, understood and approved, and the undersigned does
hereby agree to retain Consultant upon the terms and conditions contained
herein.  By execution hereof, the undersigned represents full power and
authority to bind Famous Uncle Al’s Hot Dogs & Grille, Inc. to the terms and
conditions hereof.




Agreed and accepted this 31st day of October, 2007:




FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC.







By

/s/   Paul Esposito

Paul Esposito





- 5 -

 


